NO. 07-02-0262-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL A

                                       AUGUST 9, 2002

                         ______________________________


                        JOSEPH LEE MAXWELL, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE

                       _________________________________

            FROM THE 31ST DISTRICT COURT OF LIPSCOMB COUNTY;

        NO. TRN 004 078 9403; HONORABLE STEVEN R. EMMERT, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Joseph Lee Maxwell appeals from his conviction for aggravated robbery.

We dismiss for want of jurisdiction.


      Appellant was indicted in Lipscomb County for aggravated robbery. On May 6,

2002, he was found guilty by a jury. The jury assessed punishment at confinement for five

years and a fine of $5000. Punishment was imposed on May 6, 2002.
         On June 12, 2002, appellant filed a notice of appeal. He did not file a motion for

new trial.


         On July 22, 2002, appellant filed a Motion to Suspend Operation of TEX . R. APP. P.

26.2(a)(1),1 or alternatively to Extend Time to File Notice of Appeal.


         In a criminal case, appeal is perfected by timely filing a notice of appeal. See TRAP

25.2(a). The notice of appeal must be filed within 30 days after the day sentence is

imposed or after the day the trial court enters an appealable order, unless a timely motion

for new trial is filed. See TRAP 26.2(a). A motion for new trial may be filed by a criminal

defendant no later than 30 days after the date sentence is imposed in open court. See

TRAP 21.4(a). The time for filing a notice of appeal may be extended for 15 days under

certain circumstances. See TRAP 26.3. If the time for filing a notice of appeal is to be

extended, both a notice of appeal and a motion for extension of time which complies with

TRAP 10.5(b) must be filed within the 15 day period. See TRAP 26.3; Olivo v. State, 918
S.W.2d 519, 523-25 (Tex.Crim.App. 1996). If either the notice of appeal or the motion for

extension of time is not filed within the 15 day period prescribed by TRAP 26.3, the

appellate court is without jurisdiction and can take no action other than to dismiss the

appeal for want of jurisdiction. See id. at 523.


         Appellant’s notice of appeal was filed later than 30 days after sentence was

imposed, but within the 15 day period provided by TRAP 26.3. However, appellant’s



         1
             Further reference to a rule of appellate procedure will be by reference to “TRAP
____.”

                                                2
motion to extend time to file the notice of appeal was not filed within the 15 day period.

Accordingly, this court does not have jurisdiction over the appeal, does not have jurisdiction

to rule on appellant’s motion, and can take no action other than to dismiss the appeal. See

Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.


       The appeal is dismissed for want of jurisdiction. See TRAP 39.8, 40.2, 43.2.




                                                         Phil Johnson
                                                          Justice


Do not publish.




                                              3